Citation Nr: 1231269	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-46 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Navy from June 1954 to June 1958.  His service personnel records show that he served onboard the U.S.S. Albany (C.A. 123) from June 1956 to March 1968.

The Veteran's service treatment reports are silent as to any complaints or findings of hearing loss.  A June 1958 separation examination noted that his ears were normal.  Whispered and spoken voice testing revealed hearing acuity of 15/15, bilaterally. 

Available post service treatment records document hearing loss for VA purposes beginning in April 1996  38 C.F.R. § 3.385 (2011).

An August 2001 private audiological evaluation noted the audiologist's opinion that the hearing loss exhibited by the Veteran was the type that can be caused by exposure to loud noises such as gunfire as a gunner's mate.

In August 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his bilateral hearing loss has developed slowly over the years.

In December 2007, the Veteran's spouse submitted a statement indicating that the Veteran's ability to hear had worsened when he returned home from military service, and that it has continued to worsen ever since.

In July 2008, the Veteran was afforded a VA audiological examination.  The Veteran indicated that he was told his hearing had worsened upon exiting military service, but that it did not become troublesome for him until the 1970s.  Audiological testing revealed normal sloping to profound sensorineural hearing loss.  A September 2008 addendum to this examination noted that the Veteran's claims file had been reviewed by the VA examiner.  The VA examiner noted that since frequency specific information was not obtained at the time of the Veteran's separation from service, an inservice hearing loss can not be ruled out.  The VA examiner further noted that it was not possible to state whether the Veteran's hearing loss began during his military service without resort to mere speculation.

In October 2008, the Veteran submitted a copy of an April 1996 private audiological evaluation report.  Added to this copy was an opinion stating that the Veteran was exposed to artillery fire from 5 and 8 inch guns while in the Navy, and that this type of noise more than likely could have started his current hearing loss and tinnitus. Although an audiologist's business card has also been stapled to this sheet, the actual report is not signed or dated by an audiologist.

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

The Veteran and his wife are also competent to relate a history of the Veteran's having difficulty hearing for many years.  In addition, audiological examinations establish that he has a current bilateral hearing disability.  38 C.F.R. § 3.385.  

The medical opinions of record include the August 2001 private audiologist's notation that the Veteran's hearing loss was the type that can be caused by the noise exposure he reported and the VA examiner's statement that an opinion could not be provided because frequency specific information was not obtained when the Veteran separated from service.  It is clear that the procurable and assembled data was fully considered at that time and a definitive opinion could not be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds the VA opinion, even as it states no conclusion could be reached without resort to speculation, is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009).  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

REMAND

The Veteran is seeking service connection for tinnitus.  He attributes these conditions to his inservice exposure to artillery fire from 5 and 8 inch guns while serving onboard the U.S.S. Albany (C.A. 123).

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA audiological evaluation was conducted in July 2008.  The examination report noted the Veteran's complaints of hearing loss.  It also noted that he denied having any other ear related symptoms.

In contrast, the Veteran filed his claim seeking service connection for tinnitus in August 2007.  Moreover, a March 2009 VA audiological consultation report noted the Veteran's complaints of intermittent tinnitus.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Under these circumstances, the RO must schedule the Veteran for a new examination to provide an opinion as to whether any current tinnitus was caused or aggravated by his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate examination to consider whether his current intermittent tinnitus is related to his military service.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of inservice and post service noise exposure, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus was incurred or aggravated during his military service (June 1954 to June 1958).

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


